DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3 December 2021 has been entered.  
Applicant’s amendments to the Title and Abstract have overcome every Specification objection.  The objections to the Specification have been withdrawn.  
Applicant’s amendments to the Claims have overcome every Claim objection.  The objections to the Claims have been withdrawn.  
Applicant’s amendments have resulted in an additional 35 USC 112(b) rejection.
Applicant’s arguments, see section entitled, “Claim Rejection – 35 USC § 103” pages 11-14, filed 3 December 2021, with respect to the rejection of claim 10 under 35 USC § 103 have been fully considered.  Upon a subsequent search based on the amended portion of Claim 10, an additional reference was found, which teaches the newly added limitations.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 3 December 2021, the status of the claims is as follows: Claim 10 has been amended.
Claims 1-3, 6-7, 9-11, 14-25, 27, and 30-31 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10-11, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “…wherein a first edge of the second portion has at least two line segments which include a continuous curve, a curve formed by at least two line segments…” in line 8.  However, it is unclear if “a curve” is the same curve as the claimed “continuous curve” or a different curve altogether.  For the purpose of the examination, the limitation will be interpreted as “…wherein a first edge of the second portion has at least two line segments which include a continuous curve, wherein the is formed by at least two line segments…”  This new rejection has been added based on the amended portion of the claim.
	Claims 11, 15, 17, and 19 are rejected based on their dependency to claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (WO-2004078424-A2) in view of Lewis (US-20130081283-A1), further in view of Tao (CN-105014318-B, hereinafter Tao ‘318, relying on provided English translation for written disclosure), further in view of Dingliang et al. (CN-101838727-B, relying on provided English translation for written disclosure), and further in view of Tao (CN-104908079-A, hereinafter Tao ‘079, relying on provided English translation for written disclosure).
Regarding claim 10, Scott teaches a method of manufacturing a cutting member (“methods of making such composite utility blades,” page 1, lines 15-16), the manufacturing method comprising: cutting a first metal material (first metal portion 20, fig. 7) to form a first portion of the cutting member (see annotated fig. 7 below), wherein the first portion is a triangular shape (annotated below, fig. 7 shows the first material 20 being cut into a triangle shape), the first metal material being steel having a carbon content of 0.1~0.7% (“the first metal portion 20 of blade 10 is preferably made of any of numerous different grades of steel capable of being heat treated to a surface hardness within the preferred range of approximately 38 Rc to approximately 52 Rc, such as any of numerous different standard AISI grades, including 6135, 6150 and D6A,” page 10, lines 30-34; 6150 has a carbon content of .48-.53%; Scott does not explicit teach that the first material is a “martensitic stainless steel”); cutting a second metal material (wire 244, fig. 12E; on page 23, lines 10-15, Scott teaches that the second metal portion 22 may come from any of the embodiments taught in figs. 12A-E; examiner is construing the wire 244 in 12E as being the second metal portion 22 in fig. 7) to form a second portion of the cutting member (“second metal portion,” page 23, line 14), wherein a first edge (see annotated edge in figs. 12E and 2 below) of the second portion has at least two line segments (facets 230 and 232, fig. 12E; construed as corresponding with facets A and B shown in fig. 2) which include a continuous curve (see annotated fig. 12E and 2 below, second metal portion 22; the examiner-construed curve includes facets 230 and 232 in fig. 12E), wherein the curve is formed by the at least two line segments being mathematically continuously differentiable (see annotated fig. 12E and 2 below; the two linear segments without zig-zags; as a result, when differentiated, the individual line segments would not have discontinuities but instead constant slopes, which meets the limitation of each line segment being “continuously differentiable”), the second metal material is high-speed tool steel having a carbon content of not less than 0.7% (in the Specification, the Applicant discloses examples of “W18Cr4V/T1, W18Cr4V2Co8/T5, W12Cr4V5Co5/T15, W6Mo5Cr4V2/M2, 2Mo9Cr4V2/M7 and W2Mo9Cr4VCo8/M42,” page 11; similarly, Scott teaches “T1,” “M2,” and “M42”, page 11, lines 5-8) or alloy tool steel having a carbon content of not less than 0.8% (in the Specification, the Applicant discloses examples of “Cr12Mo1V1/D2, Cr12/D3 and Cr5Mo1V/A2,” page 12; similarly Scott teaches “A2,” page 11, line 6); welding the first portion (first metal portion 20, fig. 7) and the second portion (portion of the second metal portion 22 that is cut out of the blank as shown in annotated fig. 7 below; the second metal portion 22 is construed as being the dual-faceted wire shape of fig. 12E) with one of laser, electron beam (“the second metal portion is joined to the first metal portion 20 by applying thermal energy to the interface, such as by electron beam welding,” page 12, line 8) or ion beam and producing a cutting member blank (examiner understood “blank” to mean the cutter member prior to grinding the cutting member; similarly, Scott teaches a blank that is formed prior to grinding, referring to fig. 5, which shows the blank, and grinding step 136 takes place after the welding step 104 in fig. 3B); and performing heat treatment on the cutting member blank (step 108, “anneal coil,” fig. 3A) (b) quenching the cutting member blank after raising and holding the temperature of the cutting member blank in stages, and (c) tempering the cutting member plural times after quenching the cutting member blank (“the composite strip may be subjected to any number of tempering and quenching cycles as may be required in order to obtain the desired physical characteristics of the resulting blades,” page 17, lines 10-12).  Scott does not explicitly disclose that the first metal material being martensitic stainless steel having a carbon content of 0.1~0.7% (although Scott teaches steel for the first material, which can be construed as being in the carbon content range of .1-.7%, Scott does not explicitly disclose that the steel is stainless nor does Scott disclose that the steel is martensitic), the heat treatment comprising (a) raising and holding the temperature of the cutting member blank in stages (although Scott teaches annealing the materials, Scott teaches a single stage, where “the bi-metal strips 46 are annealed at a temperature within the range of approximately 1400°F to approximately 1600°F for up to approximately 5 hours,” page 14, lines 3-5), wherein the raising and holding the temperature of the cutting member blank in stages comprises: raising the cutting member blank to a first temperature at a first rate and holding the cutting member blank at the first temperature for a first predetermined time period, the first rate being 9.5 ± 1 °C/min, the first temperature being 620~680°C, and the first predetermined time period being 60~90 min; raising the cutting member blank from the first temperature to a second temperature at a second rate lower than the first rate and holding the cutting member blank at the second temperature for a second predetermined time period, the second rate being 7 ± 0.5 °C/min, the second temperature being 800~850°C, and the second predetermined time period being 60~90 min; and raising the cutting member blank from the second temperature to a third temperature at a third rate not higher than the second rate and holding the cutting member blank at the third temperature for a third predetermined time period, the third rate being 6 ± 0.5 °C/min, the third temperature being 1100~1250°C, and the third predetermined time period being 60~120 min.
However, in the same field of endeavor of manufacturing a composite knife blade, Lewis teaches the first metal material being martensitic stainless steel having a carbon content of 0.1~0.7% (Applicant discloses “2Cr13/420, 3Cr13/420, 4Cr13 and 7Cr17/440” on page 11 of the Specification; similarly, Lewis teaches “the back blank is cut from 440A stainless steel, while the cutting-edge blank is cut from D-2 stainless steel, and they are brazed at about 2,030°,” para 0023).  The advantage of using martensitic stainless steel, as taught by Lewis, as the first material in the invention, as taught by Scott, is that the back piece is preferably has a high degree of toughness so that it can tolerate stresses from flexing and sharping impacts while still also relatively inexpensive (Lewis, 0019).  Additionally, in the same field of endeavor of manufacturing a cutter, Tao ‘318 teaches the heat treatment comprising (a) raising and holding the temperature of the cutting member blank in stages (“heat treatment,” page 2, line 38), wherein the raising and holding the temperature of the cutting member blank in stages comprises: raising the cutting member blank to a first temperature at a first rate and holding the cutting member blank at the first temperature for a first predetermined time period, the first temperature being 620~680°C, and the first predetermined time period being 60~90 min (“first heated to 730-750 ° C for 1-2 h,” page 2, line 40; Tao ‘318 does not explicitly disclose 730-750 ° C; relying on Tao ‘079 for this temperature range); raising the cutting member blank from the first temperature to a second temperature at a second rate lower than the first rate and holding the cutting member blank at the second temperature for a second predetermined time period, the second temperature being 800~850°C, and the second predetermined time period being 60~90 min (“then heated to 940-970 ° C for 1-2 h,” page 2, lines 40-41; Tao ‘318 does not explicitly disclose 800-850 ° C; relying on Tao ‘079 for this temperature range); and raising the cutting member blank from the second temperature to a third temperature at a third rate not higher than the second rate and holding the cutting member blank at the third temperature for a third predetermined time period, the third temperature being 1100~1250°C, and the third predetermined time period being 60~120 min (“and then heated to 1210-1230 ° C for 1-2 h,” page 2, line 41).  The advantage of using the heating steps, as taught by Tao ‘318, in the annealing phase, as taught by Scott, is that Tao ‘318 found that by long-term experimental research, combined with theoretical analysis, that an annealing and heating treatment of a long-toothed cutter using three steps where the heating speed was determined based on variables such that s=T/(L+P)°C/h (where T is the holding temperature, the unit is °C, and L is the length of the cutting 47 edge of the blade, the unit is mm, P is the tooth pitch of the blade, the unit is mm), was found to produce good toughness, wear resistance, and at least 40% longer service life compared with that of an ordinary tooth-shaped cutter (Tao ‘318, page 3,lines 30-51).  Additionally, in the same field of endeavor of manufacturing a composite knife blade, Dingliang teaches that the first rate being 9.5 ± 1 °C/min, the second rate being 7 ± 0.5 °C/min, the third rate being 6 ± 0.5 °C/min (“In the heat treatment method of the cemented carbide blade base described above, the heating rate in the heating and heating stage is preferably controlled at 1°C/min to 10°C/min,” page 3, lines 105-106).  The advantage of using the heating rate in the vacuum heating, as taught by Dingliang, in the annealing phase, as taught by Scott, is that a vacuum heating of 1°C/min to 10°C/min provides a more uniform treatment and the surface cleanliness is improved, which is more conducive to improving the bonding force between the cemented carbide blade substrate and the coating (Dingliang, page 3, line 110 to page 4, line 123).  Additionally, in the same field of endeavor of manufacturing a cutter, Tao ‘079 teaches the first temperature being 620~680°C (“first heated to 640-660 ° C for 0.8-1.5 h,” page 2, line 36) and the second temperature being 800~850°C (“then heated to 840-860 ° C for 0.8-1.5 h,” page 2, lines 36-37).  The advantage of using the heating steps, as taught by Tao ‘079, in the annealing phase, as taught by Scott, is that Tao ‘079 found that by long-term practice and experimental research that by using the specific temperatures, the defective rate in manufactured knives was reduced by about 3% and that the service life of the cutter was extended by at least 50% (Tao ‘079, page 3, lines 18-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Scott to include martensitic stainless steel as the first material, in view of the teachings of Lewis, in order for the back piece to have a high degree of toughness so that it can tolerate stresses from flexing and sharping impacts while still also relatively inexpensive (Lewis, 0019); to modify the invention of Scott to include three heating steps, in view of the teachings of Tao ‘318, in order to use a heating treatment that was found to produce good toughness, wear resistance, and at least 40% longer service life compared with that of an ordinary tooth-shaped cutter (Tao ‘318, page 3,lines 30-51); to modify the invention of Scott to include vacuum heating, in view of the teachings of Dingliang, because vacuum heating of 1°C/min to 10°C/min  is more conducive to improving the bonding force between the cemented carbide blade substrate and the coating (Dingliang, page 3, line 110 to page 4, line 123); and to use specific heating temperatures, in view of Tao ‘079, in the annealing phase, as taught by Scott, in order to reduce the manufacturing defective rate by 3% and the service life of a cutter by at least 50% (Tao ‘079, page 3, lines 18-60).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Scott, figs. 7, 12E, 2, 3A, and 3B

    PNG
    media_image1.png
    402
    326
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    438
    531
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    528
    398
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    560
    283
    media_image5.png
    Greyscale

	Regarding claim 15, Scott teaches the invention as described above but does not explicitly disclose wherein the quenching is vacuum gas quenching in a heating chamber, the pressure of the inert gas in the heating chamber is at least 0.5 bar, and the temperature in the heating chamber is reduced to below 100 °C.
However, in the same field of endeavor of manufacturing a composite knife blade, Dingliang teaches wherein the quenching is vacuum gas quenching in a heating chamber, the pressure of the inert gas in the heating chamber is at least 0.5 bar (“After the heat preservation is completed, 2bar～20bar cooling gas is introduced to quickly cool the cemented carbide blade base to 700°C～900°C …” page 2, lines 66-68), and the temperature in the heating chamber is reduced to below 100 °C (“…and then the atmosphere in the furnace is slowly cooled to room temperature,” page 2, line 68).   The advantage of using a rapid cooling gas, as taught by Dingliang, after the annealing phase, as taught by Scott, is that a cooling gas under the preferred pressure can better control the cooling rate, and if the cooling rate is too fast, it can cause corresponding thermal stress and thermal deformation where it is difficult to ensure the dimensional accuracy of the blade (Dingliang, page 2, lines 42-44 and line 79). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Scott to include a rapid cooling gas under pressure, in view of the teachings of Dingliang, in order to better control the cooling rate, where if the cooling rate is too fast, in can lead to corresponding thermal stress and thermal deformation where it is difficult to ensure the dimensional accuracy of the blade (Dingliang, page 2, lines 42-44 and line 79).
Regarding claim 17, Scott teaches wherein: the second metal material is a high-speed tool steel having a carbon content of not less than 0.7% (in the Specification, the Applicant discloses examples of “W18Cr4V/T1, W18Cr4V2Co8/T5, W12Cr4V5Co5/T15, W6Mo5Cr4V2/M2, 2Mo9Cr4V2/M7 and W2Mo9Cr4VCo8/M42,” page 11; similarly, Scott teaches “T1,” “M2,” and “M42”, page 11, lines 5-8), and tempering comprises, after the quenching, (“After the first tempering cycle, the bi-metal strip is quenched by air cooling to room temperature,” page 16, line 32; “However, as may be recognized by those of ordinary skill in the pertinent art based on the teachings herein, the bi-metal strip may be repeatedly passed through the same tempering furnace and quenching station(s),” page 17, lines 5-6) raising the cutting member blank to a fourth temperature and holding the cutting member blank at the fourth temperature for a fourth predetermined time period (“the bi-metal strip 46 is hardened at a temperature within the range of approximately 2000°F to approximately 2200°F for a hardening time period within the range of about 3 to about 5 minutes,” page 16, lines 26-29).
	Regarding claim 19, Scott teaches wherein: the second metal material is an alloy tool steel having a carbon content of not less than 0.8% (in the Specification, the Applicant discloses examples of “Cr12Mo1V1/D2, Cr12/D3 and Cr5Mo1V/A2,” page 12; similarly Scott teaches “A2,” page 11, line 6), and the step of tempering comprises, after the quenching (“at step 126, the tempered and quenched bi-metal strip 46 is coiled again, if necessary, for transportation to the next tempering station, and at step 128, the bi-metal strip is uncoiled for the second tempering cycle,” page 17, lines 13-15), raising the cutting member blank to a fifth temperature and holding the cutting member blank at the fifth temperature for a fifth predetermined time period (“At step 130, the bi-metal strip is tempered again within a second tempering cycle at a temperature within the range of approximately 1000°F to approximately 1200°F for a tempering time within the range of about 3 to about 5 minutes,” page 17, lines 13-15).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (WO-2004078424-A2), in view of Lewis (US-20130081283-A1), in view of Tao ‘318 (CN-105014318-B), in view of Dingliang (CN-101838727-B), in view of Tao ‘079 (CN-104908079-A), and further in view of Lu et al. (CN-103469125-A, relying on provided English translation for written disclosure).
Scott teaches the invention as described above but does not explicitly disclose wherein the raising and holding the temperature of the cutting member blank in stages is performed under vacuum pressure of not more than 200 Pa before the quenching of the cutting member blank (although Scott teaches “a vacuum furnace of a type known to those of ordinary skill” for use in heating, page 13, lines 31-32, Scott does not explicitly disclose a specific pressure).
However, in the same field of endeavor of manufacturing cutting tools, Lu teaches wherein the raising and holding the temperature of the cutting member blank in stages is performed under vacuum pressure of not more than 200 Pa before the quenching of the cutting member blank (relying on Tao ‘318 for meeting the claimed limitation of heating “stages;” Lu teaches “heat to 600°C～900°C at a rate of ≥10°C/min under a vacuum condition of less than 1Pa,” page 4, lines 148-149).  The advantage of heating under a vacuum condition of less than 1 Pa, as taught by Lu, in the invention of the annealing phase, as taught by Scott, is that heating under vacuum pressure was found to increase the metallographic structure of drill bits between 10-50%, the impact toughness by 20-40%, and the service life by 60% (Lu, page 2, lines 66-78).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Scott to include heating under a vacuum condition of less than 1 Pa, in view of the teachings of Lu, in order to increase the metallographic structure of the blade by 10-50%, to increase the blade’s impact toughness by 20-40%, and to increase the service life of the tool by 60% (Lu, page 2, lines 66-78).
	Response to Argument
Applicant's arguments filed 3 December 2021 have been fully considered but they are not persuasive. 
On page 12, the Applicant states the following:
“Firstly, the above figure is Fig. 4 of Korb, which illustrates a process that welding a high speed steel wire to a spring-steel backing to form bi-metal utility knife blades. The process is different from that cutting a second metal material to form a second portion of the cutting member as required in Claim 10” (emphasis, Applicant’s).

However, respectfully submit that fig. 7 was referenced for “cutting a second metal material to form a second portion of the cutting member.”  Regarding fig. 7, the following is disclosed:
“As described: above, the first metal portion 20 is relatively pliable and significantly less hard than the second metal portion 22, and therefore the, first metal portion 20 may be easily and cleanly die cut, bent and snapped, or otherwise separated along the score lines 64. After hardening, the second metal portion 22 may be relatively difficult to die cut because of the relative hardness and brittleness of this portion.  However, prior to hardening, the high speed steel edge exhibits a surface hardness within the range of about 25 Re, and therefore may be relatively easily and cleanly cut at this stage of the process” (page 20, lines 18-24 of newly referenced Scott et al., WO-2004078424-A2, which is another version of Korb’s patent; emphasis, examiner’s).

On pages 12-13, the Applicant states the following: 
“Secondly, the second line segment, the first line segment and the curve marked by the examiner in the figure are located on opposite edges of the second metal material 22. However,  in Claim 10, the first second line segment and the first line segment together constitute the first edge of the cutting member, that is to say, they are located on the same side of the cutting member, as shown in the following figure. Therefore, Korb fails to disclose that "a first edge of the second portion has at least two line segments which include a continuous curve" as required in Claim 10.

Thirdly, since the second line segment and the first line segment of Korb are located on opposite sides of the second metal material, there must be an intersection point between the first line segment and the second line segment. It means that the curve formed by the second line segment and the first line segment of Korb cannot be mathematically continuously differentiable. Therefore, Korb fails to disclose that "a curve formed by the at least two line segments being mathematically continuously differentiable" as required in Claim 10” (emphasis, Applicant’s).

The examiner agrees that Korb does not explicitly disclose these limitations, which have been added to the Claims.  However, another version of Korb’s patent teaches this limitation, i.e., Scott et al., WO-2004078424-A2.  As a result, Applicant’s arguments have been considered but are moot because the arguments do not apply to the new rejections made with Scott.
	On page 14, the Applicant states the following:

“In Tao '318, all the embodiments state that the second rate from the first temperature to the second temperature is higher than the first rate in the first stage, and the third rate from the second temperature to the third temperature is higher than the second rate. It means that the heating rate of Tao'318 in the three steps is on the rise. However, in Claim 10, the second rate is lower than the first rate, and the third rate is not higher than the second rate. That is to say, the heating rate of Claim 10 generally shows a downward trend. Therefore, Tao'318 fails to teach the above features. 

In Dingliang, the method of heat treatment is to heat up first, and then rapidly cool down. It fails to disclose that the above features as required in Claim 10” (emphasis, examiner’s).	

However, the examiner disagrees that claim 10 requires heating rates showing a “downward trend.”  Instead, claim 10 requires increasing the temperature to a claimed “first temperature” at a “first rate” of “9.5 ± 1 °C/min,” followed by an increase in temperature to a “second temperature” at a “second rate” of  “7 ± 0.5 °C/min,” then an increase to a “third temperature” at a “third rate” of “6 ± 0.5 °C/min.”  Thus, the first change in temperature rate is 8.5-10.5 °C/min; the second rate is 6.5-7.5 °C/min; and the third rate is 5.5-6.5 °C/min.  Under broadest reasonable interpretation, the second rate and third rate could be the same rate, i.e., 6.5 °C/min, and still meet the requirements of the claim.  
	The reference that was used for these limitations is Dingliang et al. (CN-101838727-B).  Dingliang teaches the following:
“In the heat treatment method of the cemented carbide blade base described above, the heating rate in the heating and heating stage is preferably controlled at 1°C/min to 10°C/min” (page 3, paragraph 0015).

Referencing MPEP 2144.05 III, if the claimed “first rate,” “second rate,” and “third rate” of claim 10 are critical or provide unexpected results, then the burden is on the Applicant to provide evidence these unexpected results.  
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/14/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761